Citation Nr: 1644892	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-14 808	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to October 1, 2015.

2.  Entitlement to an initial rating higher than 50 percent for PTSD.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

4.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to March 1972, to include service in the Republic of Vietnam from October 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Jackson, Mississippi, that, inter alia, granted service connection for PTSD, and assigned a 30 percent rating, effective from January 21, 2011(the date the claim was received).

In October 2015, the RO assigned a 50 percent disability rating for the service-connected PTSD, effective October 1, 2015 (the date the Veteran's increased rating claim for PTSD was received).  However, as noted above, this issue was on appeal before the Board at that time.  As this award does not represent the maximum rating available for this disability, the Veteran's initial increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The Board notes that the Veteran submitted a medical letter from a VA audiologist in June 2016 after the February 2016 supplemental statement of the case, however, 
section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeal was received in May 2013 and the additional evidence pertains to his service-connected hearing loss disability, not currently on appeal before the Board, therefore, a waiver of initial AOJ review is not necessary.  

In a January 2016 rating decision, the RO awarded an increased rating of 60 percent, but no higher, effective from October 1, 2015, for the Veteran's service-connected left ear hearing disability.  In a March 2016 rating decision, the RO denied entitlement to a TDIU due to service-connected hearing loss and prostate cancer disabilities.  The Veteran filed a notice of disagreement with the rating decisions in March 2016.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  Thus, although issuance of a statement of the case is required in response to a notice of disagreement, here, the evidence reflects that the AOJ is in the process of developing the claims in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As the claims are still in the development stage, it is not in appellate status and will not be considered by the Board at this time. 

As a final preliminary matter, the Veteran was diagnosed with mild neurocognitive disorder due to multiple etiologies in an April 2015 VA neuropsychological examination, and as it is unclear whether this diagnosis is related to the Veteran's service (reported exposure to blasts and presumed Agent Orange exposure) and this issue has not yet been adjudicated by the agency of original jurisdiction (AOJ), this issue is referred to the AOJ for appropriate action, to include providing the Veteran with the appropriate forms.  See 38 C.F.R. §§ 19.9(b) (providing for referral to AOJ of issues not yet adjudicated); 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits) (2015).
The Board's decision on the initial increased rating claim for PTSD is set forth in the decision below and the claim for service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  For the entire period on appeal, the symptoms of the Veteran's PTSD have resulted in occupational and social impairment, with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas. 

2.  The evidence is at least evenly balanced as to whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for his PTSD.  Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA treatment records, VA examination reports, and statements from the Veteran.  The Board will, therefore, proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the RO has already assigned staged ratings for the disability at issue, the Board will consider the propriety of the assigned rating for the disability at each stage, as well as whether any further staged rating of the disability is warranted.  Here, however, as shown below, the evidence warrants a uniform 50 percent rating.

The Veteran is in receipt of a 30 percent rating for PTSD prior to October 1, 2015, and 50 percent from that date, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

On VA examination in August 2011, the Veteran reported that he was married to his wife for thirty-nine years at that time and together they have a daughter and two grandchildren.  He reported having a good relationship with his family.  He indicated that he owned his own fireplace store, but that his business had suffered the last few years due to the economy and as result, he reduced the hours of the store.  He denied experiencing suicidal or homicidal ideations.  He reported anxiety problems starting after Hurricane Katrina because the destruction and hearing/seeing helicopters reminded him of his service in Vietnam. 

The PTSD symptoms indicated by the August 2011 VA examiner were depressed mood and anxiety.  Additional symptoms noted in connection with the PTSD criteria included difficulty falling asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startled response.  The VA examiner indicated that the level of impairment was best summarized by the criteria for a 10 percent rating, i.e., "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The VA examiner concluded that the symptoms do not cause clinically significant distress or impairment in social occupational or other important areas of functioning.  A GAF score of 61 was assigned. 

An October 2011 VA treatment record reflects that the Veteran was feeling "ok" and he denied experiencing any suicidal or homicidal ideations.  A December 2011 VA treatment record reflects complaints of trouble sleeping, nightmares, anxiety at times, and sadness due to the economy.  The Veteran denied experiencing bouts of depression.  

VA treatment records from April 2012 to December 2012 reflect that the Veteran reported symptoms of anxiety, nightmares, and trouble sleeping.  He indicated that he feels more aggravated with work and that he and his wife are having arguments due to his decreased hearing.  He denied experiencing suicidal or homicidal ideations, and hallucinations.  He also reported that medication helped with his symptoms.  Mental status examination at that time was normal with no memory deficits.  The Veteran was described as polite and clean-shaven. 

A June 2013 VA treatment record reflects that the Veteran was stable.  He indicated that he was diagnosed with prostate cancer and that his business was not doing well.  He reported that his wife described him as being "slightly snappy."  He reported experiencing depression and anxiety.  He indicated that he experienced worry due to his service in Vietnam and his current work situation.  He reported having nightmares, although with less frequency.  He was slightly depressed, but denied feeling anxious.  Mental status examination was normal. 

An April 2015 neuropsychological examination reflects that the Veteran was being evaluated for concerns over declining memory.  He indicated that over the past two years, he had noticed more forgetfulness, to include people's names and tasks.  He reported having trouble sleeping.  He also reported that he was exposed to multiple blast exposures and that he was involved in a significant head injury in a head-on-collision that caused a large laceration on the right side of his face.  The Veteran reported post traumatic amnesia.  He recalled bits and pieces of events after the accident up to the hospital.  He indicated that was still married to his current wife for forty-four years.

The treating neuropsychologist indicated that review of his overall profile suggested a premorbid functioning in the high average range.  He performed poorly in processing speed, on sustained attention tasks, working memory tasks, and on tasks of mental control.  His higher lever executive functioning required for problem solving, and deductive reasoning, fell within expectation.  In the area of language, he demonstrated a disruption in overall language processing.  Specifically, he demonstrated poor auditory comprehension.  He also demonstrated mildly impaired access to semantic information.  Poor encoding of verbal information was also observed, likely due to poor language processing.  When given time to consolidate newly learned information, he demonstrated intact retention and access to memory.  His visual memory was weaker, but he demonstrated no specific difficulties in retention or access to visually learned information.  On a complex figure copy, he demonstrated very mild visuoconstructional difficulties.  Finally, he endorsed symptoms of mild anxiety that was evident on unfamiliar tasks.  Overall, the neuropsychologist concluded that his profile was consistent with history of head injury and Agent Orange exposure, causing frontal temporal type of damage.  A dementia process was unclear at that time and a re-evaluation in twelve months was suggested.  The impression was mild neurocognitive disorder due to multiple etiologies.

May 2015 to September 2015 VA treatment records reflect that the Veteran participated in VA group therapy sessions.  During those sessions, the Veteran's affect appeared to be overall appropriate, relaxed, but at times anxious. Recent/long-term memory appeared basically intact.  The Veteran was overall in a relaxed posture in the sessions.  He denied having suicidal/homicidal ideations.  The Veteran was an active and cooperative participant in the sessions.  In May 2015, the Veteran reported memory problems, anger, and irritability.  He had a normal mental examination with dull affect and anxious mood.  In a July 2015 session, the Veteran reported that he enjoys stable housing living with his first wife, of about forty-five years of marriage, in a home the couple owns.  He also resides with his mother-in-law, who has lived in the home for about fifteen-years.  The mother-in-law requires about twenty-four-hours of care, which is completed by the Veteran and his wife.  The Veteran stated that he also has an adult daughter that he maintains contact with and enjoys a good relationship.  He claims to have a couple of friends that he is active with, and he enjoys attending church activity.  The Veteran stated that he enjoys fishing.  

In an August 2015 VA treatment record, the Veteran indicated that he was doing "pretty good."  He reported sleep problems and that he gets depressed and anxious at times.  He indicated that he was still married to his wife and that they get along well.  He stated that he is close to his family.  Mental status examination was normal.  He denied feeling depressed or anxious at that time; and denied having delusions, hallucinations, or suicidal or homicidal thoughts.  

The Veteran underwent a VA examination in November 2015.  The Veteran reported that he last worked in his own business as a chimney sweeper since 1982.  For the last five years of his business, he reported that his hearing loss became a problem with customers.  He also reported that he had quit working in 2014.  He still owned the business at that time, but he does not work in the business as a result of his difficulties.  Mr. [redacted] also could no longer safely climb on roofs due to balance problems.  He worked in construction for four years after service and then he worked in the oil fields from 1975 to 1982. 

The PTSD symptoms indicated by the November 2015 VA examiner for VA rating purposes were, depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  Other symptoms noted in connection with the PTSD criteria were irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, and problems with concentration.  The examiner noted that the Veteran's PTSD symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner opined that the Veteran's symptoms were best summarized by the criteria for a 50 percent rating, i.e., "occupational and social impairment with reduced reliability and productivity."  The Veteran was described as cooperative, pleasant, and outgoing.  The examiner noted that the Veteran had hearing problems, especially with his right ear and that he is frustrated by his hearing difficulties and the effect that it has had on his communications with others.  Mental status examination was normal with no hallucinations, delusions, or suicidal ideations reported.

During his July 2016 hearing, the Veteran testified that he owned a fireplace company until February 2015.  He explained that he was no longer self-employed partly due to his symptoms of PTSD, specifically because he became aggravated with people.  Regarding his symptoms, the Veteran stated that his symptoms do not affect his thinking or judgement on a day-to-day basis and that he did not experience homicidal or suicidal ideations.  He indicated that he experienced irritability, particularly when he and his wife have a disagreement.  When irritated, the Veteran stated that he gets loud, walks away, or slams the door, or hits a wall.  Although at times, he indicated he wanted to hit someone during an argument, he never acted on the thought, nor did he have such thoughts with his wife.  He also experiences depression.  He was unsure of whether he experienced panic attacks.  He stated that he can function on a day-to day basis.  The Veteran stated that his symptoms worsened since 2011. 

Regarding his personal relationships outside of his marriage, the Veteran stated that he occasionally experienced "falling out" with friends.  The Veteran indicated that he stopped talking to his friend for about three months due to a disagreement. 

The Veteran's friend, Mr. S., also testified that the Veteran has difficulty interacting with others and gets aggravated.  He also stated that he has never seen or heard the Veteran physically hurt another. 

Here, there is evidence of symptoms listed in the criteria for both the 30 percent (depressed mood, anxiety, suspiciousness, chronic sleep impairment, anxiety, and mild memory loss) and 50 percent (difficulty in establishing and maintaining effective work and social relationships, flattened affect, and disturbances of motivation and mood).  The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 30 or 50 percent rating.  Although the August 2011 VA examiner concluded that the Veteran's PTSD symptoms were consistent with a 10 percent rating, contemporaneous VA treatment records reflect that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood and flattened affect, which resulted in increased aggravation at work and disagreements with his wife.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 50 percent, but no higher, prior to October 1, 2015, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 70 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for 70 or 100 percent rating or their equivalent in his statements.  He specifically indicated consistently during the appeal period that he did not have suicidal ideation or suicide attempts.  There was no evidence of obsessed rituals, delusions, hallucinations, abnormal speech, thought processes or judgment.  The Veteran also indicated during the July 2016 hearing that he can function on a day-to-day basis.  Moreover, the Veteran stated in the VA examinations and VA treatment records that he has been married to his wife for over forty years, and despite some disagreements, they get along well.  He also indicated that he has a daughter and two grandchildren, and that he is close to his family.  He further indicated that he has a couple of friends, including members from his church.  He is active in his church, enjoys attending church activity, and fishing.  

Regarding the Veteran's occupational history, in the November 2015 VA examination, the Veteran indicated that he owned his own fireplace store since 1982.  He also indicated that his hearing loss has had an impact on dealing with his customers.  During the July hearing, the Veteran reported that he experienced some irritability with his customers and that his PTSD symptoms partly caused his retirement.  The Veteran also indicated that his mother-in-law lives with them and that he and his wife take care of her.  Thus, the Veteran's disability picture more nearly approximated the difficulty in establishing and maintaining effective work and social relationships listed in the criteria for a 50 percent rating than the inability to do so listed in the criteria for a 70 percent rating.  The symptoms and overall impairment caused by the Veteran's PTSD, thus, more nearly approximate occupational and social impairment with reduced reliability and productivity rather than occupational and social impairment with deficiencies in most areas. 

The Board has also considered the potential application of 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the Veteran's psychiatric symptoms even if they are not specifically listed, and the Board, therefore, need not consider whether these disabilities cause marked interference with employment.  As such, referral for assignment of an extraschedular evaluation in this case is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  In any event, the Board is granting a TDIU in this decision and the Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321 (b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted in this case.

The Veteran filed a formal claim for entitlement to a TDIU in October 2015 and the RO denied this claim in March 2016.  However, the RO only addressed whether his service-connected hearing loss and prostate cancer disabilities rendered him unemployable for TDIU purposes, as the issue of an increased rating for PTSD is on appeal before the Board.  Although no notice of disagreement appears to have yet been filed in response to this decision, the issue of entitlement to a TDIU is deemed to have been submitted as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

The Veteran has met the percentage requirements in this case, as he is in receipt of service connection for bilateral hearing loss rated 60 percent, prostate cancer rated 60 percent, PTSD rated 50 percent, tinnitus rated 10 percent, and erectile dysfunction and scars status post prostatectomy, each rated noncompensable.  His combined rating is 90 percent.  The Veteran completed eighth grade and obtained his GED.  After separating from service, he worked in construction for four years and from 1975 to 1982, he worked in oil fields.  He has owned his own fireplace shop since 1982 and stopped working in February 2015.  The Veteran has stated that his service connected disabilities preclude him from securing or following a substantially gainful occupation, specifically that he had difficulty interacting with customers due to irritability, as well as difficulty hearing.  Although there are no medical opinions specifically addressing whether the Veteran's PTSD causes significant functional impairment that would make it difficult or impossible for him to work at any job for which he is qualified and that do not delineate the impairment caused by the each of the service-connected disabilities, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Given the significant impairment caused by the Veteran's service connected disabilities as indicated by the lay and medical evidence, see id. at 1354  ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 50 percent for PTSD prior to October 1, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 50 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that peripheral neuropathy, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although no specific treatment for peripheral neuropathy was noted in the service treatment records, there is evidence of current peripheral neuropathy of somewhat uncertain nature and competent lay evidence of manifestations of symptoms of peripheral neuropathy during and since service.  The Veteran's lay testimony reflects that he experienced symptoms possibly indicative of peripheral neuropathy, i.e., burning, numbness, pain, and tingling in his lower extremities during his military service and after service, which included service in Vietnam through October 1968.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the claims file contains a July 1976 VA examination report related to other disabilities, which reflects that the Veteran complained of pain in his left leg.  The Veteran also testified that he reported the symptoms during sick call several times and he was treated with foot power, which the Board notes is not documented in his service treatment records.  In addition, the Veteran indicated that a private physician told him that there is positive correlation between Agent Orange and peripheral neuropathy.  The Veteran stated that the physician explained that exposure to Agent Orange causes symptoms within the first year and that if symptoms occur after a year that it is not related to Agent Orange exposure.  
Consequently, a remand is warranted for a VA examination to address the etiology of the Veteran's peripheral neuropathy.  See McLendon, 20 Vet. App. at 83.

As the matter is being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained.  See [redacted] v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.
 
2.  Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of his peripheral neuropathy.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the current peripheral neuropathy had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service or presumed exposure to Agent Orange (i.e., herbicide agents) during service.  

In answering this question, the examiner should not use as a basis for his/her opinion the fact that peripheral neuropathy (other than early onset peripheral neuropathy) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

The examiner should also consider the Veteran's statements that he experienced symptoms of burning, numbness, pain, and tingling during his military service and after service, which included service in Vietnam through October 1968, to be credible.  The examiner should also address the July 1976 VA examination in which the Veteran complained of left leg pain.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion

3.  After the above action is completed, readjudicate the claim for service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


